Exhibit 10.2

     
Amendment to Loan Documents
  (PNCBANK LOGO) [w79122w7912200.gif]

     THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of June 2,
2010, by and between ENVIRONMENTAL TECTONICS CORPORATION (the “Borrower”) and
PNC BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
     A. The Borrower has executed and delivered to the Bank, one or more
promissory notes, letter agreements, loan agreements, security agreements,
guaranties, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
     B. The Borrower and the Bank desire to amend the Loan Documents as provided
for in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Certain of the Loan Documents are amended or terminated as set forth in
Exhibit A. Any and all references to any Loan Document in any other Loan
Document shall be deemed to refer to such Loan Document as amended by this
Amendment. This Amendment is deemed incorporated into each of the Loan
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.
     2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
     3. The Borrower hereby confirms that, except to the extent modified or
terminated as set forth in this Amendment, any collateral for the Obligations,
including liens, security interests, guaranties, and pledges granted by the
Borrower or the Guarantor (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.
     4. As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.





--------------------------------------------------------------------------------



 



     5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.
     6. This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     7. This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
     8. This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the Commonwealth of Pennsylvania. This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the Commonwealth of Pennsylvania, excluding its
conflict of laws rules.
     9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.

2



--------------------------------------------------------------------------------



 



     WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

             
ATTEST:
  ENVIRONMENTAL TECTONICS CORPORATION    
 
           
By:

  By:

       
 
           
Print Name:

  Print Name:

       
 
           
Title:

  Title:

       
 
           
 
           
 
  PNC BANK, NATIONAL ASSOCIATION        
 
           
 
  By:

       
 
  (SEAL)        
 
           
 
  Print Name:

       
 
           
 
  Title:

       

3



--------------------------------------------------------------------------------



 



EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF JUNE 2, 2010

A.   The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

  1.   Letter Agreement between the Borrower and the Bank dated November 16,
2009 (the “Letter Agreement”)     2.   Reimbursement Agreement for Letters of
Credit between the Borrower and the Bank dated November 16, 2009     3.   Pledge
Agreement (Bank Deposits) between the Borrower and the Bank dated November 16,
2009 (the “Borrower Pledge Agreement”)     4.   All other documents,
instruments, agreements, and certificates executed and delivered in connection
with the Loan Documents listed in this Section A.

B.   The Loan Documents are amended as follows:

  1.   The Borrower Pledge Agreement is amended by amending and restating the
first paragraph of Section 1 thereof to read in full as follows:

“Pledge. In order to induce the Secured Party to extend the Obligations (as
defined below), the Pledgor hereby grants a security interest in and pledges to
the Secured Party, all of the Pledgor’s rights, title and interest in and to the
accounts, deposits, deposit accounts, and certificates of deposit, whether
negotiable or nonnegotiable, and all security entitlements of the Pledgor with
respect thereto, whether now owned or hereafter acquired, including those
entries on the records of the issuing institution, and any and all renewals,
substitutions, replacements and proceeds thereof and all income, interest and
other distributions thereon maintained in the name of the Pledgor by the issuing
institution (collectively, the “Collateral”), as more fully described on
Exhibit A attached hereto and made a part hereof, which Collateral shall at all
times have a fair market value of at least $5,422,405.”

  2.   The existing Exhibit A to Pledge Agreement is hereby deleted and replaced
with the Exhibit A to Pledge Agreement attached hereto.

C.   Conditions to Effectiveness of Amendment: The Bank’s willingness to agree
to the amendments set forth in this Amendment are subject to the prior
satisfaction of the following conditions:

  1.   Execution by all parties and delivery to the Bank of this Amendment
including the attached Consent.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
TO PLEDGE AGREEMENT

                              Dollar   Issuance   Certificate of Issuer   Amount
  Date   Deposit No.
PNC Bank, National Association
  $ 2,720,544.40       11/16/09       31700343665  
PNC Bank, National Association
  $ 2,705,587.96       3/30/10       31700346938  

 